DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	In response to the amendment filed 13 December 2021, claims 1-20 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim recites a method comprising: 
analyzing data collected regarding a trainee to predict a potential future issue; and
if the analyzing indicates that there exists a potential future issue, presenting an informational message to warn the trainee of the potential future issue
The limitations of analyzing data and presenting a warning, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic training system. That is, other than reciting the method is performed “in a training system” controlled by a computer which performs the claimed steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “training system” and “computer” language, “analyzing” in the context of this claim encompasses a user manually evaluating driver data to predict a potential future issue. Similarly, the limitation of presenting a warning message, as 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional limitations of performing the claimed method in a generic “training system” controlled by a computer. The claimed training system is recited at a high level of generality such that it amount to no more than an attempt to generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)), and the use of the computer to read data and perform an analysis constitutes no more than mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). Furthermore, the limitation of the computer “reading data from input devices” comprising a gas pedal, brake pedal, transmission position detector and steering wheel constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of directing the abstract idea to the area of “training systems” using a computer and reading data from input device which is 
Dependent claims 2-6 recite the same abstract idea as in parent claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims merely recite potential examples of the input device, which relates to insignificant pre-solution activity, and utilizing a display to display messages and a speaker to emit audio messages. These are generic computer components that merely serve to use a computer as a tool to perform the claimed outputting.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki et al. (US Patent No. 5,415,550) in view of Cummins et al. (US 2006/0040239 A1).
Regarding claims 1 and 3-20, Aoki discloses: 

the computer reading data from input devices comprising a throttle, brake and transmission position detector (column 21, lines 8-34; specifically lines 21-34); 
analyzing the data to predict a potential future issue; and if the analyzing indicates that there exists the potential future issue, the computer displaying an informational message on a display interfaced to the computer to warn the trainee of the potential future issue (column 21, line 42 – column 22, line 6; specifically column 21, lines 49-62 – message telling that the running speed of the simulated motorcycle is “about to” exceed the upper limiting running speed) (as per claim 1),
a method of driver operated training of a trainee on a training system, the training system comprising a computer that includes a storage device and a plurality of simulation segments, the simulation segments are stored on the storage device and accessible by the computer (column 18, lines 5-18); 
the computer is operatively interfaced to one or more graphics displays (screen 408), the computer generates images on the graphics displays; the computer is operatively interfaced to one of more input devices (column 5, lines 42-50) and one or more output devices (column 8, lines 11-30), the input devices and output devices corresponding to control/indicator devices of the target vehicle, the input devices and the output devices are in communication with the trainee; 
the method includes the following steps: 
(a) the computer selecting a first simulation segment of the simulation segments as a current simulation segment; and

(c) the computer collecting data from the one or more input devices (column 21, lines 8-34); 
(d) the computer analyzing the data with respect to the current simulation segment to predict a potential future issue; and
(e) if there exists the potential future issue, the computer presenting an informational message to warn of the trainee of the potential future issue (column 21, line 42 – column 22, line 6); 
(f) the computer determining a next simulation segments from the simulation segments as the current simulation segment; and 
(g) repeating steps b-f until the first simulation segment is complete (column 12, lines 4-10; Fig. 8 – “program is executed repetitively again beginning with step S4 until a riding ending indication is provided”) (as per claim 7),
a training system comprising: 
a computer (column 5, lines 56-63), the computer having means for storing data (CD-ROM – column 18, lines 17); 
a plurality of simulation segments stored in the means for storing the data, the training segments accessible by the computer (column 18, lines 5-18); 
one or more graphics displays, the computer has means for generating images on the graphics displays (column 5, lines 56-63); 

software running on the computer causes the computer to present a simulation segment of the plurality of simulation segments; in such, the software running on the computer causes the computer to display a content of the simulation segment on one or more of the graphics displays, thereby the software running on the computer causes the computer to simulate an operation of the target vehicle (column 4, line 49 – column 5, line 2); 
concurrently, the software running on the computer causes the computer to collect data from the one or more input devices (column 21, lines 8-34); and 
the software running on the computer causes the computer to analyze the data and determines if a potential future issue exists; if the potential future issue exists, the software running on the computer causes the computer to emit an informational message that provides a hint regarding the potential future issue (providing a hint that the running speed is about to exceed the upper limit – column 21, line 42 – column 22, line 6) (as per claim 14),
the one or more input devices is throttle, a brake control, and a transmission position detector (column 21, lines 8-34) (as per claims 9 and 15),
the one or more output devices is an audio transducer (column 21, line 67 – column 22, line 3) (as per claims 10 and 17),
the step of the computer presenting the informational message to warn of the potential future issue includes emitting an audio message on the audio transducer (column 21, line 67 – column 22, line 3) (as per claims 6 and 13),
means for simulating shifting, the means for simulating shifting having a hand touch sensor (clutch level 316) (as per claim 16), and
(as per claim 20).
Aoki does not explicitly disclose the input devices comprise a gas pedal, a brake pedal, and a steering wheel rotation sensor (as per claims 1, 9 and 15), the training system includes a display that simulates a windshield (as per claim 3), at least one of the graphics displays simulates a windshield of a target vehicle (as per claims 7 and 14), the step of the computer presenting the training segment related to the issue includes displaying information from the training segment on the graphics display that simulates the windshield of the target vehicle (as per claim 8), the step of the computer presenting the informational message to warn of the trainee of the potential future issue includes displaying a pop-up message on the graphics display that simulates the windshield of the target vehicle (as per claims 4, 11 and 18), and the pop-up message is located on the graphics display that simulates the windshield of the target vehicle at a location indicating the potential future issue (as per claims 5, 12 and 19).
However, Cummins discloses a similar vehicle simulation system that presents warning messages to the driver on a screen during the simulation (Par. 56), wherein the screen simulates the windshield of the target vehicle (Par. 101). Cummins further discloses the system simulates a car, and includes a gas pedal, brake pedal and steering wheel rotation sensor (see Fig. 1). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Aoki by providing Aoki’s warning message feature in a vehicle simulator simulating an automobile with input devices and a screen that simulates a windshield, as suggested by Cummins. Such a modification would involve applying a known technique (Aoki’s messages warning of potential future issues such as excess speed) to a known .

Response to Arguments
7.	Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. 
Regarding the section 101 rejection of claim 1, Applicant argues the claim is not directed to an abstract idea because it has been amended to include hardware components. This argument is not persuasive. Although the claim recites a computer and reading data from input devices, the use of a computer to implement the method amount to no more than mere instruction to implement an abstract idea on a computer. See MPEP 2106.05(f). Furthermore, as detailed in the rejection above, the collecting of input device data amounts to no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). It is suggested that Applicant recite, for example, one or more display devices simulating a windshield of a target vehicle, to more positively recite a training simulator environment and therefore more meaningfully tie the abstract idea to a particular technological environment as set forth in 2106.05(e). 

Regarding the section 103 rejection of claim 1, Applicant argues that Aoki only monitors running speed, not data from sensors such as an accelerator input device. However, Aoki discloses that the running speed data is calculated directly from the input data such as throttle opening (column 21, lines 21-23), as well as other sensor data such as clutch input, selected gear, etc (column 21, lines 24-34). Therefore, Aoki discloses predicting a future issue (running speed 
Applicant further argues regarding claim 1 that there is no disclosure in Aoki of warning of a future issue, only a present event. However, Aoki discloses displaying a message when the simulated motorcycle “is about to exceed the upper limit running speed”. The language “about to” refers to a future issue with the running speed, not that the running speed’s upper limit is currently being exceeded. The disclosure of Aoki reads on the invention as claimed.

Regarding claims 7 and 14, Applicant provides arguments similar to those with respect to claim 1, which have been addressed above. Applicant also appears to argue that the claims recite determining a future issue based on direct measurements from input devices, while simultaneously arguing that the invention works by monitoring the simulation as a whole, particularly in the given example where a future issue is based at least in part on an obstacle coming up in the simulation. It is not clear how claims 7 and 14 can exclude Aoki’s determination of running speed based on throttle and other input data because of Aoki’s intermediate step of using the data to determining a running speed, while Applicant’s own invention is based on a similar method of determining an issue based on interpretation of input data with respect to other elements of the simulation. In other words, Aoki discloses interpreting sensor data to determine a future issue in the simulation, such as the rider will soon be going too fast. Similarly, Applicant’s invention interprets sensor data such as braking and acceleration to determine a future issue such as the driver may hit an obstacle. According to Applicant’s own 
Applicant also argues, as in claim 1, that Aoki only discloses detecting a current issue as opposed to a future issue, as claimed. This argument is not persuasive for the reasons detailed in the discussion of claim 1, above. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715